

113 S531 RS: Physical Activity Guidelines for Americans Act
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 479113th CONGRESS2d SessionS. 531IN THE SENATE OF THE UNITED STATESMarch 12, 2013Mr. Harkin (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and PensionsJuly 23, 2014Reported by Mr. Harkin, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the publication by the Secretary of Human
		  Services of physical activity guidelines for Americans.1.Short
			 titleThis Act may be cited as
			 the Physical Activity Guidelines for
			 Americans Act.2.Physical
			 activity guidelines for Americans(a)Report(1)In generalAt least every 10 years, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall publish a report entitled Physical
			 Activity Guidelines for Americans. Each such report shall contain
			 physical activity information and guidelines for the general public, and
			 shall
			 be promoted by each Federal agency in carrying out any Federal health
			 program.
			 Not later than 5 years after the publication of the first such report, and
			 every 10 years thereafter, the Secretary shall publish a report
			 highlighting
			 the best practices and continuing issues in the physical activity arena,
			 which
			 may focus on a particular group, subsection, or other division of the
			 general
			 public or a particular issue relating to the physical activity of
			 Americans.(2)Basis of guidelinesThe information and guidelines contained in
			 each report required under paragraph (1) shall be based on the
			 preponderance of
			 the scientific and medical knowledge which is current at the time the
			 report is
			 prepared, and shall include guidelines for identified population
			 subgroups,
			 including children, if the preponderance of scientific and medical
			 knowledge
			 indicates those subgroups require different levels of physical activity.(b)Approval by Secretary(1)ReviewAny Federal agency that proposes to issue
			 any physical activity guidance for the general population or identified
			 population subgroups shall submit the text of such guidance to the
			 Secretary
			 for a 60-day review period.(2)Basis of review(A)In generalDuring the 60-day review period established
			 in paragraph (1), the Secretary shall review and approve or disapprove
			 such
			 guidance to assure that the guidance either is consistent with the
			 Physical Activity Guidelines for Americans or that the guidance
			 is based on medical or new scientific knowledge which is determined to be
			 valid
			 by the Secretary. If after such 60-day review period the Secretary has not
			 notified the proposing agency that such guidance has been disapproved,
			 then
			 such guidance may be issued by the agency. If the Secretary disapproves
			 such
			 guidance, it shall be returned to the agency. If the Secretary finds that
			 such
			 guidance is inconsistent with the Physical Activity Guidelines for
			 Americans and so notifies the proposing agency, such agency shall
			 follow the procedures set forth in this subsection before disseminating
			 such
			 proposal to the public in final form. If after such 60-day period, the
			 Secretary disapproves such guidance as inconsistent with the Physical
			 Activity Guidelines for Americans the proposing agency shall—(i)publish a notice in the Federal Register of
			 the availability of the full text of the proposal and the preamble of such
			 proposal which shall explain the basis and purpose for the proposed
			 physical
			 activity guidance;(ii)provide in such notice for a public comment
			 period of 30 days; and(iii)make available for public inspection and
			 copying during normal business hours any comment received by the agency
			 during
			 such comment period.(B)Review of commentsAfter review of comments received during
			 the comment period, the Secretary may approve for dissemination by the
			 proposing agency a final version of such physical activity guidance along
			 with
			 an explanation of the basis and purpose for the final guidance which
			 addresses
			 significant and substantive comments as determined by the proposing
			 agency.(C)AnnouncementAny such final physical activity guidance
			 to be disseminated under subparagraph (B) shall be announced in a notice
			 published in the Federal Register, before public dissemination along with
			 an
			 address where copies may be obtained.(D)Notification of disapprovalIf after the 30-day period for comment as
			 provided under subparagraph (A)(ii), the Secretary disapproves a proposed
			 physical activity guidance, the Secretary shall notify the Federal agency
			 submitting such guidance of such disapproval, and such guidance may not be
			 issued, except as provided in subparagraph (E).(E)Review of disapprovalIf a proposed physical activity guidance is
			 disapproved by the Secretary under subparagraph (D), the Federal agency
			 proposing such guidance may, within 15 days after receiving notification
			 of
			 such disapproval under subparagraph (D), request the Secretary to review
			 such
			 disapproval. Within 15 days after receiving a request for such a review,
			 the
			 Secretary shall conduct such review. If, pursuant to such review, the
			 Secretary
			 approves such proposed physical activity guidance, such guidance may be
			 issued
			 by the Federal agency.(3)DefinitionsIn this subsection:(A)The term physical activity guidance
			 for the general population does not include any rule or regulation
			 issued by a Federal agency.(B)The term identified population
			 subgroups shall include, but not be limited to, groups based on factors
			 such as age, sex, race, or physical disability.(c)Existing authority not
			 affectedThis section does
			 not place any limitations on—(1)the conduct or support of any scientific or
			 medical research by any Federal agency; or(2)the presentation of any scientific or
			 medical findings or the exchange or review of scientific or medical
			 information
			 by any Federal agency.1.Short
			 titleThis Act may be cited as
			 the Promoting Physical Activity for Americans Act.2.Physical
			 activity recommendations for Americans(a)Reports(1)In generalNot later than December 31, 2018, and at least every 10 years thereafter, the Secretary of Health
			 and Human Services (referred to in this section as the Secretary) shall publish a report that provides physical activity recommendations for the people of the
			 United States. Each such report shall contain physical activity
			 information and recommendations for consideration and use by the general
			 public, and shall be considered, as applicable and appropriate, by
			 relevant Federal agencies in carrying
			 out  relevant Federal health programs.(2)Basis of recommendationsThe information contained in each report required under paragraph (1) shall be based on the most
			 current evidence-based scientific and medical knowledge at the time the
			 report is prepared, and shall include additional information for
			 population subgroups, such as children or individuals with disabilities,
			 if scientific and medical evidence indicates that physical activity
			 recommendations vary in such a manner that such stratification is
			 warranted.(3)Update reportsNot later than 5 years after the publication of the first report under paragraph (1), and every 10
			 years thereafter, the Secretary shall publish an  update report detailing
			 evidence-based practices and highlighting continuing issues with respect
			 to physical
			 activity.  The contents of reports under this paragraph may focus on a
			 particular group, subsection, or other division of
			 the general public or on a particular issue relating to physical activity.(b)Interaction with other recommendationsFederal agencies proposing to issue physical activity recommendations that differ from the
			 recommendations in the most recent report published under subsection
			 (a)(1)
			 shall submit such proposed recommendations to the Secretary for review,
			 and as appropriate, approval, to ensure that such recommendations are
			 either consistent with the physical activity recommendations published
			 under such subsection or based on the most current evidence-based
			 scientific and medical knowledge.(c)Existing authority not affectedThis section is not intended to limit the support of biomedical research by any Federal agency or
			 to limit the presentation or communication of scientific or medical
			 findings or review of such findings by any Federal agency.Amend the title so as to read: A bill to provide for the publication by the Secretary of Health and Human Services of physical
			 activity recommendations for Americans..July 23, 2014Reported with an amendment and an amendment to the title